 


113 HR 4736 IH: North Country National Scenic Trail Route Adjustment Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4736 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2014 
Mr. Nolan (for himself, Mr. Welch, Mr. Peterson, Mr. Walz, Mr. Petri, Mr. Ellison, Ms. McCollum, and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To revise the authorized route of the North Country National Scenic Trail in northeastern Minnesota and to extend the trail into Vermont to connect with the Appalachian National Scenic Trail, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the North Country National Scenic Trail Route Adjustment Act. 
2.Route adjustmentSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the first sentence— 
(1)by striking thirty two hundred miles, extending from eastern New York State and inserting 4,600 miles, extending from the Appalachian Trail in Vermont; and 
(2)by striking Proposed North Country Trail and all that follows through June 1975. and inserting  North Country National Scenic Trail, Authorized Route dated February 2014, and numbered 649/116870.. 
 
